J. S34042/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INT. OF: A.B., A MINOR          :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                                       :
APPEAL OF: C.B., FATHER                :         No. 533 MDA 2020


             Appeal from the Order Entered February 24, 2020,
               in the Court of Common Pleas of Berks County
              Juvenile Division at No. CP-06-DP-0000197-2019



IN THE INT. OF: C.B., A MINOR          :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                                       :
APPEAL OF: C.B., FATHER                :         No. 534 MDA 2020


             Appeal from the Order Entered February 24, 2020,
               in the Court of Common Pleas of Berks County
              Juvenile Division at No. CP-06-DP-0000198-2019


BEFORE: PANELLA, P.J., BENDER, P.J.E. AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:          FILED SEPTEMBER 16, 2020

     In this consolidated appeal, C.B. (“Father”) appeals from the amended

orders entered on February 24, 2020 finding that there was clear and

convincing evidence that his two, seven-month-old children, A.B. and C.B.

(collectively, “Children”), were victims of child abuse as defined by

23 Pa.C.S.A. § 6303; finding that there was prima facie evidence that Father
J. S34042/20

was the perpetrator of said abuse; and adjudicating the Children dependent.1

After careful review, we affirm.

      The juvenile court summarized the relevant facts and procedural history

of this case as follows:

            On October 23, 2019, 7-month old C.B. was taken to
            the Emergency Room at the Reading Hospital by
            [Mother] and by L.G., her maternal Grandmother
            (“Grandmother”). The reason for this visit to the
            Emergency Room was that Mother had noticed
            swelling and pain in C.B.’s left leg when C.B. was
            picked up that morning. Mother told Dr. Hannah
            Mishkin, M.D., an Emergency Room physician who
            testified as an expert in emergency medicine at the
            adjudicatory hearing, and who had examined C.B.,
            that for approximately two days before the visit to the
            Emergency Room, C.B. had seemed “fussy.” On the
            night of October 22, 2019, at approximately
            10:00 p.m., C.B. was in her jumper while Mother was
            feeding C.B.’s twin, A.B. Father was playing video
            games in the living room. When Mother picked C.B.
            up out of her jumper that night, C.B. seemed a little
            fussy, but there was nothing out of the ordinary.
            Mother thought that C.B. might be teething and
            noticed nothing unusual until the morning of
            October 23, 2019.

            On physical examination of C.B., Dr. Mishkin noticed
            some swelling of the left leg, and noticed that C.B. had
            a great deal of pain in her mid-thigh when it was
            touched. C.B. would start to cry when her left leg was
            palpated. There was also pain in the child’s leg when
            her hips were rotated. This caused Dr. Mishkin to be
            concerned about a possible fracture, as well as other
            possible diagnoses.      X-rays and bloodwork were
            ordered. An x-ray of C.B.’s left thigh showed a
            mid-shaft femur fracture. The fracture in a long bone

1 We note that the juvenile court also found that there was prima facie
evidence that M.W. (“Mother”) had abused Children, but Mother has not
appealed these findings.


                                     -2-
J. S34042/20


          such as the femur caused Dr. Mishkin to consider the
          possibility of child abuse.

          After taking Mother to the X-ray Department and
          showing her C.B.’s x-ray, Dr. Mishkin spoke with
          Mother about admitting C.B. overnight. She also
          spoke with Mother about admitting C.B.’s twin
          brother, A.B., overnight for evaluation due to the
          possibility that if C.B. was at risk, then A.B. might be
          at risk. A.B. had not been brought to the hospital due
          to    injuries;    he    had    accompanied      Mother,
          Grandmother, and C.B. to the hospital.           Mother
          agreed to allow A.B. to be evaluated, and C.B. and
          A.B. were admitted to the hospital.

          Skeletal surveys, which are a series of x-rays of the
          body, were completed for both twins at the Reading
          Hospital. The skeletal survey of C.B. showed C.B.’s
          femur fracture, while the skeletal survey of A.B.
          showed that A.B. had a right femur fracture, called a
          classic metaphyseal (“CML”) fracture. CML fractures
          are “highly specific for child abuse” and are caused by
          a yanking, twisting or pulling motion of the leg. These
          fractures are also called “chip fractures” or “corner
          fractures.”

          On October 24, 2019, upon discharge of C.B. and A.B.
          from the hospital, and upon application of Berks
          County Children and Youth Services (“BCCYS”),
          Emergency Orders were entered directing Berks
          County Children and Youth Services to take
          emergency protective custody of each child. Also on
          October 24, 2019, Petitions for Dependency were filed
          by BCCYS delineating the injuries of each child and
          alleging that the Children were without proper
          parental care and control.         Subsequently, on
          January 6, 2020, Amended Petitions for Dependency
          were filed by BCCYS alleging that the Children were
          victims of child abuse.

          After hearings held on February 5, 2020 and
          February 6, 2020, th[e juvenile c]ourt entered its
          Orders of Adjudication and Disposition on February 6,
          2020, finding that each child was without proper


                                   -3-
J. S34042/20


           parental care or control and adjudicating each child
           dependent. Temporary custody was transferred to
           BCCYS for placement purposes.            Further, the
           February 6, 2020 Orders provided that the
           determination of whether the Children were victims of
           abuse would be addressed by separate Order. On
           February 24, 2020, Amended Orders of Adjudication
           and Disposition were filed as to each child[,] which
           included the following findings with regard to abuse:

           1.    Clear and convincing evidence established
                 that [the Children] were the victims of
                 child abuse as defined by 23 Pa.C.S[.A.
                 §] 6303.

           2.    Pursuant to 23 Pa.C.S.[A. §] 6381(d),
                 there was prima facie evidence that each
                 child was abused by Mother.

           3.    Pursuant to 23 Pa.C.S[.A. §] 6381(d),
                 there was prima facie evidence that each
                 child had been abused by Father.

           4.    Mother failed to rebut the presumption of
                 abuse set forth by 23 Pa.C.S.[A.
                 §] 6381(d) relating to prima facie
                 evidence of abuse by a child’s caretakers.

           5.    Father failed to rebut the presumption of
                 abuse set forth by 23 Pa.C.S.[A.
                 §] 6381(d) relating to prima facie
                 evidence of abuse by a child’s caretakers.

Juvenile court opinion, 4/16/20 at 1-3 (citations to notes of testimony

omitted; bolding and italics added; some citation formatting corrected).

     On March 17, 2020, Father filed two separate, timely notices of appeal

for each docket number, in compliance with Commonwealth v. Walker, 185

A.3d 969 (Pa. 2018), and its progeny. Contemporaneously with these notices

of appeal, Father filed concise statements of errors complained of on appeal,


                                    -4-
J. S34042/20

in accordance with Pa.R.A.P. 1925(a)(2)(i), raising a single, identical issue.

On April 16, 2020, the juvenile court filed its Pa.R.A.P. 1925(a) opinion.

Thereafter, on April 23, 2020, this court issued a per curiam order granting

appellant’s request to consolidate these appeals.

      Father raises the following issue for our review:

            Whether the evidence was insufficient for the
            [juvenile] court to find [F]ather an indicated
            perpetrator of abuse by clear and convincing evidence
            where BCCYS did not prove by clear and convincing
            evidence that he either intentionally or recklessly
            caused [the Children’s] injuries pursuant to
            23 Pa.C.S.A. [§] 6303?

Father’s brief at 3.

      Our standard of review in dependency cases is as follows:

            [T]he standard of review in dependency cases
            requires an appellate court to accept the findings of
            fact and credibility determinations of the trial court if
            they are supported by the record, but does not require
            the appellate court to accept the lower court’s
            inferences or conclusions of law. Accordingly, we
            review for an abuse of discretion.

Interest of T.G., 208 A.3d 487, 490 (Pa.Super. 2019) (citation omitted),

appeal denied, 211 A.3d 750 (Pa. 2019). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.”      Interest

of L.V., 209 A.3d 399, 411 (Pa.Super. 2019) (citation omitted).

      A juvenile court may adjudicate a child dependent if the child meets the

statutory definition by clear and convincing evidence. See In re E.B., 898



                                      -5-
J. S34042/20

A.2d 1108, 1112 (Pa.Super. 2006). Specifically, the court must determine,

by clear and convincing evidence, that the child:

            is without proper parental care or control,
            subsistence, education as required by law, or other
            care or control necessary for his physical, mental, or
            emotional health, or morals. A determination that
            there is a lack of proper parental care or control may
            be based upon evidence of conduct by the parent,
            guardian or other custodian that places the health,
            safety or welfare of the child at risk.

In re A.B., 63 A.3d 345, 349 (Pa.Super. 2013), quoting 42 Pa.C.S.A.

§ 6302(1). The term “clear and convincing” evidence has been defined as

testimony that is “so clear, direct, weighty, and convincing as to enable the

trier of facts to come to a clear conviction, without hesitancy, of the truth of

the precise facts in issue.”   Id. (citation omitted).    However, “clear and

convincing evidence” does not necessarily require “that the evidence be

uncontradicted provided it carries a clear conviction to the mind or carries a

clear conviction of its truth.” In re Novosielski, 992 A.2d 89, 107 (Pa. 2010)

(citation omitted), cert. denied, 562 U.S. 1137 (2011).

      Here, Father does not dispute the fact that the Children both suffered

femur fractures, but contends that BCCYS failed to produce clear and

convincing evidence that Father intentionally, knowingly, or recklessly caused

physical injury to the Children. (Father’s brief at 7-10.) For the following

reasons, we find that Father’s claim is meritless.

      This court has long recognized that although dependency proceedings

are governed by the Juvenile Act, 42 Pa.C.S.A. §§ 6301–6375, the Child


                                     -6-
J. S34042/20

Protective Services Law (“CPSL”) “controls determinations regarding findings

of child abuse, which the juvenile courts must find by clear and convincing

evidence.”   In Interest of N.M., 186 A.3d 998, 1011 (Pa.Super. 2018)

(citation omitted).     Section 6303 of the CPSL defines child abuse as,

inter alia, “intentionally, knowingly or recklessly . . . [c]ausing bodily injury

to a child through any recent act or failure to act.”             23 Pa.C.S.A.

§ 6303(b.1)(1).2      Bodily injury is defined as “[i]mpairment of physical

condition or substantial pain.” 23 Pa.C.S.A. § 6303(a).

      Upon careful review of the record, we discern no abuse of discretion on

the part of the juvenile court in adjudicating the Children dependent. The

record corroborates the juvenile court’s finding that the Children were victims

of child abuse by clear and convincing evidence as the court found BCCYS’s

medical experts credible in testifying that the Children both suffered femur

fractures that were most likely caused by inflicted or non-accidental trauma.

(See juvenile court opinion, 4/16/20 at 4-8.) As recognized by the juvenile

court, our inquiry is not, as Father suggests, whether there was clear and

convincing evidence to support a finding that he was a perpetrator of the child

abuse.    It is undisputed that Father is a “perpetrator” as defined by

23 Pa.C.S.A. § 6303(a) because he is “a parent of the injured [Children].” Id.

Contrary to Father’s contention, once abuse of a child has been established


2 We note that the juvenile court quotes and/or references this sub-section
throughout    its   opinion    but   inadvertently    designates    it   as
Section 6303(b.1)(3). (See juvenile court opinion, 4/16/20 at 3, 11.)


                                      -7-
J. S34042/20

by clear and convincing evidence, a finding that a parent/caretaker of the child

was the abuser does not need to be established by clear and convincing

evidence.   Rather, our supreme court has stated that the identity of the

perpetrator of child abuse “need only be established through prima facie

evidence in certain situations.” In the Interest of L.Z., 111 A.3d 1164, 1174

(Pa. 2015) (emphasis added). Prima facie evidence is “[s]uch evidence as,

in the judgment of the law, is sufficient to establish a given fact, or the group

or chain of facts constituting the party’s claim or defense, and which if not

rebutted or contradicted, will remain sufficient.”      Id. at 1184 (citations

omitted).

      Section 6381 of the CPSL provides, in pertinent part, as follows:

            (d)   Prima facie evidence of abuse.--Evidence
                  that a child has suffered child abuse of such a
                  nature as would ordinarily not be sustained or
                  exist except by reason of the acts or omissions
                  of the parent or other person responsible for the
                  welfare of the child shall be prima facie evidence
                  of child abuse by the parent or other person
                  responsible for the welfare of the child.

23 Pa.C.S.A. § 6381(d).

      The In the Interest of L.Z. court further held that,

            [t]he parent or responsible person may present
            evidence demonstrating that they did not inflict the
            abuse, potentially by testifying that they gave
            responsibility for the child to another person about
            whom they had no reason to fear or perhaps that the
            injuries were accidental rather than abusive. The
            evaluation of the validity of the presumption would
            then rest with the trial court evaluating the credibility
            of the prima facie evidence presented by the CYS


                                      -8-
J. S34042/20


            agency and the rebuttal of the parent or responsible
            person.

In the Interest of L.Z., 111 A.3d at 1185 (footnote omitted).

      Here, Father did not testify on his own behalf or provide any evidence

rebutting the presumption that he inflicted the abuse or failed in his duty to

protect the Children from said abuse. As the juvenile court reasoned in its

opinion,

            clear and convincing evidence established that [the
            Children] were the victims of child abuse as defined
            by 23 Pa.C.S.[A. §] 6303(b.1)[(1)], and there was
            prima facie evidence that each child was abused by
            Father as one of multiple caretakers.              The
            presumption of 23 Pa.C.S.[A. §] 6381(d) is applicable
            to this case, and Father failed to rebut it. Therefore,
            Father either perpetrated the abuse by inflicting the
            injuries or by failing to protect the Children.

Juvenile court opinion, 4/16/20 at 11 (bolding and italics added).

      Based on all of the foregoing, we decline to disturb the findings of the

juvenile court and affirm its February 24, 2020 amended orders of

adjudication and disposition.

      Orders affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 09/16/2020



                                     -9-